IN THE COMMONWEALTH COURT OF PENNSYLVANIA

The Concerned Citizens of               :
Ross Township,                          :
                   Appellant            :
                                        :
            v.                          :        No. 1301 C.D. 2020
                                        :
Ross Township and The                   :
Catholic Cemeteries Association         :
of the Diocese of Pittsburgh, Inc.      :


PER CURIAM                           ORDER


             NOW, November 3, 2022, having considered Appellee The Catholic

Cemeteries Association of the Diocese of Pittsburgh’s application for reargument,

the application is denied.